Mahoney, P. J., and Herlihy, JJ., concur in part and dissent in part in the following memorandum by Mahoney, P. J. Mahoney, P. J. (concurring in part and dissenting in part).
We dissent from that part of the majority’s *977opinion that concludes the verdict of $46,600 was not excessive. Plaintiff sustained two scars of moderate length, one on her forehead requiring four stitches and the other on her leg requiring none; a broken nose resulting in a spur for which she was treated once in the 15 months between the accident and the date of trial; and other minor complaints for which she sought and obtained minimal medical attention. When the approximately $3,000 of medical, hospital and household expenses resulting from the accident is subtracted from the $46,600 damage award, it is clear that plaintiff was awarded over $43,000 for pain and suffering. Such amount is excessive. The judgment should be reversed and a new trial ordered unless plaintiff stipulates to reduce the total verdict to $20,000, and, in that event, the judgment should be affirmed.